Citation Nr: 0731459	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  04-17 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 
percent for migraine headaches.

2.  Entitlement to a disability rating in excess of 50 
percent for glaucoma.

3.  Entitlement to a disability rating in excess of 20 
percent for a right knee disability.

4.  Entitlement to service connection for a psychiatric 
disorder, to include as secondary to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from March to 
June 1984 and from January 1991 to January 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  That rating decision denied 
entitlement to increased disability ratings for the veteran's 
service-connected migraine headaches, glaucoma, and right 
knee disability.  A May 2004 rating decision denied 
entitlement to service connection for a psychiatric disorder 
secondary to the veteran's service-connected disabilities.  

The issue of entitlement to an increased rating for the 
veteran service-connected right knee disability is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDINGS OF FACT

1.  In statements dated in November 2005 and August 2006, the 
veteran requested withdrawal of the appeals for increased 
ratings for migraine headaches and glaucoma.  

2.  VA treatment records reveal diagnoses of depression and 
anxiety disorder.  

3.  A November 2004 VA examination report reveals a diagnosis 
of major depressive disorder.

4.  The veteran's service-connected disabilities include:  
migraine headaches at a 50 percent rating; glaucoma at a 50 
percent rating; and, a right knee disorder at a 20 percent 
rating.  

5.  The VA physician's opinion on the 2004 VA examination is 
that the veteran's psychiatric disorders are not caused, or 
increased in severity, by the service-connected migraine 
headaches.  

6.  The opinions of the veteran's treating VA medical 
personnel, are that the veteran's migraine headaches, at a 
minimum, increase the level of disability of the veteran's 
psychiatric disorders.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Substantive Appeal for 
the issues of entitlement to increased disability ratings for 
migraine headaches and glaucoma by the appellant have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2007).

2.  A psychiatric disorder, presently diagnosed as 
depression, is proximately due to, the result of, or has been 
increased in severity by, the service-connected migraine 
headaches.  38 C.F.R. § 3.310(a) (2006); Allen v. Brown, 7 
Vet. App. 439 (1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Migraine Headaches and Glaucoma

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  

In statements dated in November 2005 and August 2006, the 
veteran specifically requested a withdrawal of his appeals 
for increased disability ratings for his service-connected 
migraine headaches and glaucoma.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration with respect to these issues.  Accordingly, the 
Board does not have jurisdiction to review these appeals for 
increased ratings and those appeals are dismissed.

II.  Service Connection for a Psychiatric Disorder

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating the veteran's 
claim for service connection.  This is so because the Board 
is taking action favorable to the veteran by granting service 
connection; a decision at this point poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).

The Board has reviewed all of the evidence in the veteran's 
claims file, with emphasis on the medical evidence with 
respect to the criteria for the veteran's claim for service 
connection for a psychiatric disorder.  The evidence 
includes, but is not limited to:  service medical records; 
the veteran's contentions; VA medical treatment records; 
opinions of treating VA medical personnel; and, VA 
examination reports.  The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis will 
focus specifically on what the evidence shows, or fails to 
show with respect to the claim for service connection.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  This is commonly referred to 
as "direct" service connection.   

Service connection may also be granted when the evidence 
shows that a particular disability is proximately due to, or 
the result of, a disability for which service connection has 
already been established.  38 C.F.R. § 3.310(a).  This is 
commonly referred to as "secondary" service connection 
because the disability at issue was caused secondary to a 
disability which is already service-connected.  In this 
regard, the United States Court of Appeals for Veterans 
Claims (Court) has stated that when a service-connected 
disorder causes an increase in disability to a nonservice-
connected condition, such an increase is to be treated as if 
service connected.  In such cases, the veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease, injury, or service-connected 
disability and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has held 
that a veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The Court has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

It is not contended nor does the evidence show that the 
veteran's psychiatric disorders at issue had their onset in 
service, or were aggravated during service.  Rather, the 
veteran's primary claim has always been that as a result of 
his service-connected migraine headaches, he has developed a 
psychiatric disorder.  

The veteran is presently service-connected for migraine 
headaches at a 50 percent disability rating, which 
contemplates very frequent completely prostrating attacks 
productive of severe economic inadaptability.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8100.  VA medical records confirm 
that the veteran has very frequent and severe migraine 
headaches which are treated with prescribed medication.  
Treatment records also reveal that inpatient hospital 
treatment for the veteran's migraines has been required in 
the past and that he has missed a large amount of work due to 
his headaches.  

A September 2001 letter from the VA medical center (VAMC) 
indicates that the veteran was being treated for headaches, 
depression, anxiety, and adjustment disorder.  This letter 
indicates that on-the-job stressors were the primary cause of 
the veteran's stress which exacerbated his headaches.  

A September 2003 VA treatment record again reveals an 
impression of depression, stress, and anxiety.  This note 
specifically indicates that one of the veteran's stressors at 
work is being out of sick leave as a result of lost time due 
to his service-connected migraine headaches.  

A February 2004 medical opinion from the veteran's treating 
VA physician's assistant indicated that the veteran's 
psychiatric symptoms exacerbate his service-connected 
migraine headaches and that the chronic pain from the 
headaches has, at least, increased the severity of the 
psychiatric disorders.  

In November 2004, a VA psychiatric examination of the veteran 
was conducted to obtain a medical opinion about the 
relationship of the veteran's psychiatric disorders to his 
service-connected migraine headaches.  The examining 
physician's opinion was that the primary etiology of the 
veteran's depression and anxiety was his job situation, 
concern over his future, and his general health.  The 
physician did not indicate that the service-connected 
migraines were a primary cause of the veteran's depression.  
However, the Board notes that much of the veteran's on-the-
job problems are a result of his frequent absences and 
running out of sick leave due to have almost daily migraine 
headache attacks.  Moreover, daily migraines which meet the 
criteria for a 50 percent disability rating, must certainly 
be a general health consideration for the veteran.  

An April 2007 VA neurology opinion specifically indicates 
that the veteran has a diagnosis of depression and notes that 
"many patients with migraines or chronic pain are known to 
have depression also."  

"When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant."  38 U.S.C.A. § 
5107(b) (West  2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990). 

The Board understands the medical reasoning expressed in the 
2004 VA examination report.  To say that the veteran's 
migraine headaches have caused his depression is not 
supported by the evidence of record.  However, the evidence 
of record reveals that the veteran's chronic and frequent 
headaches have caused on-the-job stressors which contribute 
to his psychiatric disorders.  Also, the evidence does show 
that chronic pain, such as the veteran's migraines, 
contributes to depression.  The medical opinions expressed by 
the treating VA medical personnel tends to establish that the 
veteran's service-connected migraine headaches, and the 
resulting chronic pain, in some manner exacerbates the 
veteran's psychiatric disorders, his anxiety and depression.   
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  All of the 
medical opinions of record appear well reasoned and have 
support for the conclusions reached.  Accordingly, service 
connection for a psychiatric disorder, presently diagnosed as 
depression, is granted.


ORDER

The appeal for a disability rating in excess of 50 percent 
for migraine headaches is dismissed.

The appeal for a disability rating in excess of 50 percent 
for glaucoma is dismissed.

Service connection for a psychiatric disorder, presently 
diagnosed as depression, is granted.


REMAND

The veteran claims entitlement to an increased rating for his 
service-connected right knee disability which is presently 
rated at a 20 percent disability rating.  The last VA 
examination of the veteran's right knee was conducted in 
November 2004.  Subsequent to the VA examination, the 
veteran's right knee required surgery.  A VA examination has 
not been conducted subsequent to this surgery.  This should 
be done.  

The  Court has held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).   

In addition, it is noted that the veteran receives medical 
care through the Jackson VA Medical Center.  VA is required 
to make reasonable efforts to help a claimant obtain records 
relevant to his claim, whether or not the records are in 
Federal custody. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c) (2006).  In Bell v. Derwinski, 2 Vet. App. 611 
(1992), the Court held that VA has constructive notice of VA 
generated documents that could reasonably be expected to be 
part of the record, and that such documents are thus 
constructively part of the record before the Secretary and 
the Board, even where they are not actually before the 
adjudicating body.  Accordingly, the RO should request VA 
medical records pertaining to the veteran that are dated from 
August 1, 2006, to the present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA medical records pertaining 
to the veteran that are dated from August 
1, 2006, to the present.  Also attempt to 
obtain any other evidence that is 
identified as relevant by the veteran 
during the course of the remand, provided 
that any necessary authorization form is 
obtained.

2.  The veteran should be accorded the 
appropriate examination for joints.  
The report of examination should 
include a detailed account of all 
manifestations of right knee pathology 
found to be present.  All necessary 
tests should be conducted, including x-
ray examination of the veteran's right 
knee, and the examiner should review 
the results of any testing prior to 
completion of the report.  Full range 
of motion testing of the right knee 
should be conducted with results 
reported in degrees.  The examiner 
should also state whether the knee 
disability is manifested by weakened 
movement, excess fatigability, 
incoordination or pain.  These 
determinations should be expressed in 
terms of the degree of additional 
range-of-motion loss due to any 
weakened movement, excess fatigability, 
incoordination, or pain.  The examiner 
is requested to also indicate if the 
veteran has arthritis of the right 
knee, and if there is any instability 
or subluxation of the right knee.  The 
examiner must provide a complete 
rationale for any stated opinion.  The 
claims folder and a copy of this remand 
must be made available and reviewed by 
the examiner in conjunction with the 
examination.  The examining physician 
should provide complete rationale for 
all conclusions reached.

3.  Following the above, readjudicate 
the appellant's claim for an increased 
rating for his service-connected right 
knee disorder.  If any benefit on 
appeal remains denied, a Supplemental 
Statement of the Case should be issued 
and the veteran should be afforded an 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


